Citation Nr: 1748443	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of the evaluation of service-connected mechanical low back pain to include thoracic scoliosis from 40 percent to 20 percent disabling, effective November 19, 2011, was proper.

2.  Entitlement to an increased disability evaluation for radiculopathy of the right lower extremity, initially rated as 10 percent disabling.

3.  Entitlement to service connection for a right arm and/or shoulder disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to May 1999. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The June 2012 rating decision, in pertinent part, proposed to reduce the Veteran's disability rating for mechanical low back pain from 40 percent to 20 percent, and denied the Veteran's claim of entitlement to an increased disability rating for radiculopathy of the right lower extremity.  The April 2013 rating decision denied the Veteran's claims of entitlement to service connection for a right arm and/or shoulder disorder and entitlement to TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 hearing at the RO.  A transcript of the hearing has been associated with the record.  

The issues of entitlement to increased disability ratings for radiculopathy of the right lower extremity as well as the claim of entitlement to a right arm and/or shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The RO's decision to reduce the Veteran's evaluation for mechanical low back pain with thoracic scoliosis from 40 to 20 percent as of November 19, 2011 was not supported by the evidence contained in the record at the time of the reduction.

2.  The combined impact of the Veteran's service-connected disabilities render her unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for the Veteran's service-connected mechanical low back pain with thoracic scoliosis from 40 percent to 20 percent was not proper, and the 40 percent disability evaluation is restored from November 19, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.105, 3.344, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's February 2017 hearing, explained the concepts of rating reductions and increases, as well as TDIU; the underlying evaluation process was also explained.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Reduction

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a), (b).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  

Under 38 C.F.R. § 3.344(a), (b) the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993). 

In this case, however, the Veteran's 40 percent rating for mechanical low back pain with thoracic scoliosis was assigned from April 26, 2010 to November 19, 2011.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are not applicable. 38 C.F.R. § 3.344(a),(b).

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 40 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 40 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and  4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The Veteran's mechanical low back pain with thoracic scoliosis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries of the Spine, provides a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.

In this case, the Board finds that the evidence does not establish sustained improvement in the Veteran's service-connected mechanical low back pain with thoracic scoliosis.  The Board acknowledges that, based on the November 2011 VA examination, the RO may be correct in finding that the state of the Veteran's mechanical low back pain with thoracic scoliosis did not meet the rating criteria for a 40 percent evaluation.  See generally 38 C.F.R. §  4.71a, Diagnostic Code 5335-5243 (2016).  However, the objective evidence of record does not allow a conclusion that there had been a sustained improvement in the Veteran's mechanical low back pain with thoracic scoliosis at the time of the November 2011 reduction.  Likewise, the Board notes that the Veteran does not bear the responsibility to demonstrate that she is entitled to retain the higher evaluations.  Brown 5 Vet. App. at 418.  As such, the reduction of the 40 percent disability evaluation to 20 percent, effective November 19, 2011, was not proper.  

Therefore, the requirements for restoration have been met.  See 38 C.F.R. § 3.344.  

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2016).

The Veteran seeks entitlement to TDIU on the basis of her service-connected disabilities.  Service connection is currently in effect for:  depression, rated as 70 percent disabling since January 31, 2011 and 50 percent disabling prior to that date; migraine headaches,  rated as 50 percent disabling ; mechanical low back pain with thoracic scoliosis, which, as previously discussed, is rated as 40 percent since April 26, 2010 and 20 percent prior to that date; and radiculopathy of the right lower extremity, rated as 10 percent disabling, effective April 26, 2010.  The Veteran's combined disability evaluation is currently 90 percent; prior to April 26, 2010, an 80 percent combined disability evaluation  was in effect.  

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran completed a TDIU application.  According to the application, the Veteran became too disabled to work full-time in December 2010 and has not worked since January 2011.  She graduated from high school and has one year of college.

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities render her unable to obtain or sustain substantially gainful employment .  The evidence of record supports a finding that the combined impact of the Veteran's service-connected disabilities, without regard to advancing age and nonservice-connected disabilities, rendered her incapable of performing the physical and mental actions required by employment.  

ORDER

Restoration of the 40 percent evaluation for mechanical low back pain with thoracic scoliosis is granted effective November 19, 2011.

Entitlement to TDIU is granted.

REMAND

The Veteran asserts that the symptoms of her service-connected radiculopathy of the right lower extremity is more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in November 2011, in connection with her claim of service connection for radiculopathy, and that she has not been provided an examination which considers the severity of her radiculopathy of the right lower extremity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Veteran also asserts that she has a right arm and/or shoulder disorder related to her service.  According to the Veteran's testimony before the undersigned, she injured her right arm and/or shoulder at the same time she injured her back; as noted, the Veteran is service-connected for her mechanical low back pain with thoracic scoliosis.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a right arm and/or shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record.

2.  Schedule the Veteran for a VA neurological examination to ascertain the current severity and manifestations of her service-connected radiculopathy of the right lower extremity.  The VA examiner is requested to identify all symptoms of the Veteran's radiculopathy of the right lower extremity.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner should provide a complete rationale for any opinions provided.

3.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right arm and/or shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current right arm and/or shoulder disorder(s) and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right arm and/or shoulder disorder is related to any event, illness, or injury during service.  

If the Veteran's identified right arm and/or shoulder disorder  are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified right arm and/or shoulder disorder  are proximately due to or the result of the service-connected mechanical low back pain with thoracic scoliosis, including whether any increase in severity of the identified right arm and/or shoulder disorder  are due to or the result of the service-connected mechanical low back pain with thoracic scoliosis.
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


